UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUC BURBON, on behalf of herself and all others
similarly situated,

Plaintiff,
-against-

SYSTEMFORWARD AMERICA, INC. d/b/a
POP-A-LOCK,

Defendant.

GEORGE B. DANIELS, United States District Judge:

 

 

USDC SDNY

FLECTRONICALD
DOC #:
DATE FILED:

 

 

 

 

 

 

 

ORDER

18 Civ. 7188 (GBD)

This Court having been advised that the parties have reached agreement on] all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 12, 2019
New York, New York

SO ORDERED.

made within

Guige B Dad

 

GEORGE B. DANIELS

United States District Judg

vy

 
